
	
		I
		112th CONGRESS
		2d Session
		H. R. 6384
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2012
			Mr. Larson of
			 Connecticut (for himself and Mr.
			 Tonko) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase,
		  expand, and extend the credit for hydrogen-related alternative fuel vehicle
		  refueling property and to increase the investment credit for more efficient
		  fuel cells.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel Cell and Hydrogen Infrastructure
			 for America Act of 2012.
		2.Expansion of credit
			 for hydrogen-related alternative fuel vehicle refueling property
			(a)Increase in
			 credit percentageSubsection
			 (a) of section 30C of the Internal Revenue Code of 1986 (relating to
			 alternative fuel vehicle refueling property credit) is amended by inserting
			 (50 percent in the case of property relating to hydrogen) after
			 30 percent.
			(b)No dollar
			 limitationSubsection (b) of section 30C of such Code is amended
			 by adding at the end the following flush sentence:
				
					The
				preceding sentence shall not apply in the case of property related to
				hydrogen..
			(c)Credit allowable
			 for refueling property for certain motor vehicles designed for carrying or
			 towing loads
				(1)In
			 generalSubsection (c) of section 30C of such Code is amended by
			 striking and at the end of paragraph (1), by striking the period
			 at the end of paragraph (2) and inserting , and, and by adding
			 at the end the following new paragraph:
					
						(3)with respect to property described in
				section 179A(d)(3)(A) for the storage or dispensing of fuel at least 85 percent
				of the volume of which consists of hydrogen, the reference to motor vehicles in
				section 179A(d)(3)(A) included specified off-highway
				vehicles.
						.
				(2)Specified
			 off-highway vehicles definedSubsection (e) of section 30C of
			 such Code is amended by adding at the end the following new paragraph:
					
						(7)Specified
				off-highway vehiclesFor
				purposes of subsection (c)(3)—
							(A)In
				generalThe term
				specified off-highway vehicles means all types of vehicles
				propelled by motor that are designed for carrying or towing loads from one
				place to another, regardless of the type of load or material carried or towed
				and whether or not the vehicle is registered or required to be registered for
				highway use, including fork lift trucks used to carry loads at railroad
				stations, industrial plants, and warehouses.
							(B)ExceptionsSuch term does not include—
								(i)farm tractors,
				trench diggers, power shovels, bulldozers, road graders or rollers, and similar
				equipment which does not carry or tow a load, and
								(ii)any vehicle that operates exclusively on a
				rail or
				rails.
								.
				(d)Credit for
			 hydrogen property extended through 2016Paragraph (1) of section 30C(g) of such
			 Code is amended by striking December 31, 2014 and inserting
			 December 31, 2016.
			(e)Effective
			 date
				(1)In
			 generalThe amendments made by subsections (a) and (c) shall
			 apply to property placed in service after the date of the enactment of this Act
			 in taxable years ending after such date.
				(2)Repeal of
			 limitationThe amendment made by subsection (b) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
				(3)Hydrogen
			 refueling propertyThe amendment made by subsection (d) shall
			 apply to property placed in service after December 31, 2014.
				3.Increased
			 investment credit for more efficient fuel cells
			(a)Increased
			 percentage
				(1)In
			 generalSubparagraph (A) of
			 section 48(a)(2) of the Internal Revenue Code of 1986 (relating to energy
			 percentage) is amended by redesignating clauses (i) and (ii) as clauses (iii)
			 and (iv), respectively, and by inserting before clause (iii), as so
			 redesignated, the following new clauses:
					
						(i)50 percent in the case of qualified fuel
				cell property used in a combined heat and power system having an energy
				efficiency percentage (as defined in section 48(c)(3)(C)) of 70 percent or
				more,
						(ii)40 percent in the case of qualified fuel
				cell property used in such a system having an energy efficiency percentage (as
				so defined) of at least 60 percent but less than 70
				percent,
						.
				(2)Conforming
			 amendments
					(A)Subclause (I) of section 48(a)(2)(A)(iii)
			 of such Code, as redesignated by paragraph (1), is amended by inserting
			 not described in clause (i) or (ii) before the comma.
					(B)Clause (iv) of section 48(a)(2)(A) of such
			 Code, as so redesignated, is amended by striking to which clause (i)
			 does not apply and inserting to which none of the preceding
			 clauses apply.
					(b)Increased
			 maximum creditSubparagraph (B) of section 48(c)(1) of such Code
			 is amended to read as follows:
				
					(B)LimitationIn the case of qualified fuel cell property
				placed in service during the taxable year, the credit otherwise determined
				under subsection (a) for such year with respect to such property shall not
				exceed an amount equal to—
						(i)in the case of property described in
				subsection (a)(2)(A)(i), $2,500 for each 0.5 kilowatt of capacity of such
				property,
						(ii)in the case of property described in
				subsection (a)(2)(A)(ii), $2,000 for each 0.5 kilowatt of capacity of such
				property, and
						(iii)in the case of property described in
				subsection (a)(2)(A)(iii)(I), $1,500 for each 0.5 kilowatt of capacity of such
				property.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
